It is my view that where the owner, by reason of the false pretenses of another person, voluntarily parts with both the possession and the title to money and delivers the same to such other person, who converts it to his own use, the latter is guilty, not of larceny, but of obtaining money by false pretenses, as denounced by Section 7258 C. G. L. See Lowe v. State, 44 Fla. 449, 32 So. 956; also cases cited in Fitch v. State, 135 Fla. 361, 185 So. 435. The facts here are different from those in Bussart v. State. *Page 715